 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 GERALD VON TOBEL,                                       Case No.: 3:17-cv-00161-RCJ-WGC

 4          Plaintiff,                                                    Order

 5 v.                                                            Re: ECF Nos. 36, 37, 38

 6 ISIDRO BACA, et al.,

 7          Defendants.

 8

 9                                        I. BACKGROUND

10         On July 30, 2019, the court screened Plaintiff's amended complaint (ECF No. 14) and

11 allowed him to proceed with the following claims: (1) Eighth Amendment conditions of

12 confinement/deliberate indifference to safety claim related to sanitation against defendants Brooks,

13 Raymond, Drexler, Hannah and Manning in Count I. (ECF No. 20.) His Eighth Amendment claim

14 alleging deliberate indifference relative to his back condition was dismissed without prejudice.

15 (ECF No. 20.) Service was accepted and an answer filed by Hannah, Manning, Raymond and

16 Brooks. (ECF Nos. 29, 30.) Drexler was recently dismissed without prejudice due to Plaintiff's

17 failure to timely serve him under Federal Rule of Civil Procedure 4(m). (ECF No. 39.) Therefore,

18 this action is proceeding against Hannah, Manning, Raymond and Brooks.

19         A scheduling order was issued on October 10, 2019, making the discovery deadline

20 January 8, 2020, and the dispositive motions deadline February 7, 2020. (ECF No. 31.) Defendants

21 Brooks, Hannah, Manning and Raymond filed their motion for summary judgment on

22 November 25, 2019, arguing they are entitled to qualified immunity because Plaintiff cannot

23 recover monetary relief from state officials sued in their official capacities (but, curiously, also
 1 seeks dismissal on this basis insofar as defendants are sued in their personal capacities) and he

 2 cannot obtain injunctive relief against them; Manning and Hannah had no personal involvement

 3 in the alleged deprivation of Plaintiff's constitutional rights; Plaintiff failed to properly exhaust his

 4 administrative remedies as to Hannah and Manning; and there was no Eighth Amendment

 5 violation. (ECF No. 34.)

 6         The deadline for Plaintiff's response has not yet expired. On December 10, 2019, Plaintiff

 7 filed a motion for leave to file a motion for extension of time/motion to strike Defendants' motion

 8 for summary judgment (ECF No. 36); motion to amend due to an alleged retaliatory transfer

 9 (ECF No. 37); and the motion to extend time/motion to strike Defendants' motion for summary

10 judgment (ECF No. 38). The court will now address each of these motions.

11                                           II. DISCUSSION

12 A. ECF No. 36

13         Plaintiff filed a motion seeking permission to file a motion for extension of time and to

14 strike Defendants' pending motion for summary judgment. (ECF No. 36.) The motion for extension

15 of time/motion to strike was in fact filed by Plaintiff at ECF No. 38 (addressed below). Unless

16 there is a vexatious litigant order or other case management order requiring Plaintiff to seek leave

17 of court before filing motions, Plaintiff need not seek leave of court in advance of filing motions.

18 Therefore, ECF No. 36 is denied.

19 B. ECF No. 38

20         Plaintiff has filed a motion that appears to seek an extension of 60 days to respond to

21 Defendants' pending motion for summary judgment, but at the same time asks the court to strike

22 the motion for summary judgment. He states that his discovery and other legal documents in this

23 case, and case 3:17-cv-00022-RCJ-CBC have come up missing during what he alleges was a



                                                       2
 1 retaliatory institutional move. He states that the summary judgment motion was filed in November

 2 25, 2019, and he was "rolled up" on December 2, 2019, and sent to Lovelock Correctional Center

 3 (LCC). When he left Northern Nevada Correctional Center (NNCC), he had two legal boxes and

 4 one personal box, and when he arrived at LCC and received his property, he was only given one

 5 legal box and his one personal box. He also indicates that the motion for summary judgment was

 6 filed 30 days before the discovery deadline. He also mentions he has been on lock down, and that

 7 it is difficult to navigate the law library system at LCC. (ECF No. 38.)

 8         The motion is granted in part and denied in part. Plaintiff's request to strike the Defendants’

 9 motion for summary judgment (ECF No. 34) is DENIED as there is no basis for striking the

10 motion. Plaintiff's request for an extension of time to respond to the motion is granted; however,

11 Plaintiff will be given an extension up to and including January 31, 2020 to file his response to

12 Defendants' pending motion for summary judgment. Defendants' reply brief will be due on or

13 before February 14, 2020.

14 C. ECF No. 37

15         Plaintiff has also filed a motion for leave to amend, referencing a retaliatory transfer from

16 NNCC to LCC. It includes a page titled Count III which asserts a First Amendment retaliation

17 claim. Plaintiff alleges that he was served with a motion for summary judgment in this case on

18 November 26, 2019. Then, on December 2, 2019, he was told to "roll up" and that he was being

19 transferred to LCC. He states that on October 30, he had received confirmation his surgical

20 consultation had been approved for two surgeries, one on each of his hands. He is also being seen

21 by chronic care and taking pain medication related to a failed back surgery. He claims that the

22 move to LCC was obviously in retaliation for his lawsuits by John Keast, Director of Nursing at

23 NNCC, and Warden Baca at NNCC. He also states that when he left NNCC he had two legal boxes



                                                     3
 1 and one personal box as well as a duffel bag. When he arrived at LCC, he received one legal box,

 2 one personal box, and a yellow tub with the contents from the duffel bag and his legal work was

 3 scattered among the two remaining boxes and a yellow tub. He realized he was missing affidavits,

 4 declarations and his interrogatories from this case and case 3:17-cv-00022-RCJ-CBC. (ECF No.

 5 37 at 2.)

 6         Under Local Rule 15-1(a), unless the court orders otherwise, a moving party must attach

 7 the proposed amended pleading to the motion seeking leave of court to file an amended pleading.

 8 The proposed amended pleading must be complete in and of itself without reference to the

 9 superseded pleading. Plaintiff's motion for leave to amend contains one page with the proposed

10 Count III, but under Local Rule 15-1(a), Plaintiff must submit a complete proposed pleading that

11 includes all claims and parties against whom the moving party wishes to proceed.

12         In addition, while leave to amend is to be freely given under Federal Rule of Civil

13 Procedure 15(a)(2), the court need not give leave to amend where doing so is, among other things,

14 futile or the amended complaint would be subject to dismissal. See Amerisource Bergen Corp. v.

15 Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006); see also Carrico v. City & County of San

16 Francisco, 656 F.3d 1002, 1008 (9th Cir. 2011). Plaintiff is advised that Plaintiff's proposed

17 Count III does not currently state a viable retaliation claim. Plaintiff alleges he was served with a

18 motion for summary judgment in this case on November 26, 2019, and several days later he was

19 told he was being moved to LCC and when he arrived at LCC some of his property was in disarray

20 and he believes that certain legal documents are missing. The defendants in this case are Hannah,

21 Manning, Raymond and Brooks. Plaintiff makes no connection between the motion for summary

22 judgment served by the Defendants in this case and the alleged retaliatory move. He mentions John

23 Keast, director of nursing at NNCC and Warden Baca at NNCC, but does not include allegations



                                                     4
 1 as to how they were involved in his transfer, and importantly, how this is related to the litigation

 2 in this case.

 3         For these reasons, Plaintiff's motion for leave to amend is denied without prejudice.

 4                                        III. CONCLUSION

 5         (1) Plaintiff's motion for leave to file motions (ECF No. 36) is DENIED.

 6         (2) Plaintiff's motion for leave to amend (ECF No. 37) is DENIED WITHOUT

 7 PREJUDICE.

 8         (3) Plaintiff's motion for an extension of time/motion to strike Defendants' motion for

 9 summary judgment (ECF No. 38) is GRANTED IN PART AND DENIED IN PART as follows:

10 the motion to strike Defendants' motion for summary judgment is DENIED; however, the motion

11 for an extension of time is GRANTED IN PART: Plaintiff has up to and including January 31,

12 2020 to file a response to Defendants' motion for summary judgment, and Defendants' have up to

13 and including February 14, 2020 to file their reply brief.

14         IT IS SO ORDERED.

15         Dated: December 11, 2019.

16                                                          _________________________________
                                                            William G. Cobb
17                                                          United States Magistrate Judge

18

19

20

21

22

23



                                                    5
